Exhibit 10.1

 

AMENDMENT TO



CHARTER AGREEMENT

 

THIS AMENDMENT TO CHARTER AGREEMENT (the “Amendment”), is effective as of this
5th day of February, 2005, by and among AIRBORNE, INC., a New York corporation
with a principal business address of Elmira Corning Regional Airport, 236 Sing
Sing Road, Horseheads, New York, 14845, (“Airborne”) and MONSTER WORLDWIDE,
INC., a Delaware corporation with its principal business address at 622 Third
Avenue, New York, New York, 10017 (“Customer”).

 

WHEREAS, Airborne and Customer entered into a Charter Agreement dated as of the
17th day of June 2003 (the “Agreement”); and

 

WHEREAS, Airborne and Customer desire to amend the Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions contained herein and intending to be legally bound, the
parties agree as follows:

 

1.             DEFINITIONS:  Capitalized terms used but not otherwise defined
herein shall have the respective meanings described to them in the Agreement.

 

2.             MODIFICATION TO SECTION 3(A), CHARTER RATE: The first sentence of
section 3(a) is hereby deleted in its entirety and replaced with the following:

 

“Customer shall be entitled to One Hundred Fifty (150) charter hours of flight
time on the Aircraft per year during each twelve month period of the Term of
this Agreement.”

 

The second sentence of Section 3(a) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Customer shall pay a charter rate of Six Thousand United States Dollars
(US$6,000.00) per charter hour on the Aircraft
(the “Charter Rate”).”

 

3.             NO OTHER AMENDMENTS:  Except as expressly modified by this
Amendment, all terms and provisions of the Agreement shall remain in full force
and effect.

 

4.             CONSTRUCTION:  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
principles of conflict of laws thereof.

 

5.             COUNTERPARTS:  The parties may execute this Amendment in two or
more counterparts, which shall, in the aggregate, be signed by all the parties;
each counterpart shall be

 

1

--------------------------------------------------------------------------------


 

deemed an original instrument as against any party who signed it and such
counterpart (s) may be transmitted by facsimile with the original(s) and/or hard
copies thereof to be provided by the parties thereafter.

 

The parties hereto have caused this Amendment to be executed by their duly
authorized representatives as of the date first above written.

 

MONSTER WORLDWIDE, INC.

AIRBORNE, INC.

 

 

 

 

By:

/s/ Michael Sileck

 

By:

/s/ John Dow

 

 

Name:

Michael Sileck

 

Name:

 

 

 

Title:

Senior Vice President, Chief Financial Officer

 

Title:

President

 

2

--------------------------------------------------------------------------------